Citation Nr: 0033032	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for dermatitis, 
currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for syringomyelia, with 
syrinx in the cervical spinal canal, status post T-2 
laminectomy and shunt placement.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

At the time the appellant submitted his VA Form-9 to perfect 
the instant appeal, he submitted a statement in which he 
alleged entitlement to service connection for hemorrhoids, 
headaches, a middle finger fracture of his right hand, and 
ear infection.  Each claim has been previously addressed and 
denied by either the RO or in the case of service connection 
for hemorrhoids, by the Board.  On prior occasions when the 
appellant has sought to reopen these finally denied claims, 
he has been asked to submit evidence to support his claims 
and did not respond.  Accordingly, until the appellant 
responds to the RO's requests to submit new and material 
evidence to support reopening of these previously denied 
claims, there is no further action to be taken.

During his testimony regarding his service connected 
lumbosacral strain, the appellant indicated that he had not 
been hired for a job due to his back, but also indicated he 
had applied for another job.  In prior statements, he had 
indicated he was having difficulty finding work due to his 
non-service connected syringomyelia.  The Board cannot infer 
based on this conflicting evidence, whether the appellant is 
claiming entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  
Therefore, if it is the appellant's intent to claim 
entitlement to a total rating based on individual 
unemployability, he should file a claim.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Dermatitis is manifested by no more than a rash on the 
appellant's face.

2.  Service connection for syringomyelia, with syrinx in the 
cervical spinal canal, status post T-2 laminectomy and shunt 
placement was denied in a November 1996 rating decision.  The 
veteran did not appeal.

3.  The evidence submitted in support of the petition does 
not bear directly and substantially on the matter and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Dermatitis is no more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7806 (2000).

2.  The November 1996 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for syringomyelia, with syrinx in the cervical 
spinal canal, status post T-2 laminectomy and shunt placement 
has not been received.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for Dermatitis:

Service connection for dermatitis involving the trunk and 
groin was granted in a December 1977 rating decision and 
assigned a noncompensable evaluation.  In March 1979, the RO 
increased the evaluation for dermatitis to 10 percent.  This 
appeal stems from a June 1998 rating decision that confirmed 
and continued the 10 percent evaluation for dermatitis.

The RO has met its duty to assist the appellant in the 
development of his claim.  Service medical records were 
obtained.  VA Medical Center Records were obtained and 
associated with the claims folder.  The appellant testified 
before the Board in February 2000.  During the hearing, the 
undersigned clarified the existence of outstanding 
dermatological treatment records.  The appellant was afforded 
30 days to obtain this evidence and it was associated with 
the claims folder.  During the hearing, evidence needed to 
support the appellant's contentions was discussed and the 
duty to suggest evidence pursuant to 38 C.F.R. § 3.103 (2000) 
fulfilled.  Finally, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

The appellant's service connected dermatitis is currently 
evaluated as eczema.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant, is assigned 
a 50 percent evaluation.  With exudation or itching constant, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation is warranted.  With exfoliation, exudation or 
itching, if involving an exposed surface or an extensive 
area, a 10 percent evaluation is warranted.  With slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.118; Diagnostic Code 7806 (2000).

The appellant testified before the Board in February 2000.  
His service connected rash started as a small spot on his 
back about the size of a pinhead, but now covered 45 percent 
of his body.  It covered his face, hand, ears, chest, back, 
and arms.  When it was worse, it was red, flaky and burned.  
He was prescribed cortisone-type creams to treat it.  The 
rash never oozed, but it became very red and he could not 
touch it because it was tender.  It scaled.  Regardless of 
whether he used the cream, when the weather changed his skin 
got very dry and raw.  The weather aggravated it.  Sometimes 
it was present in his groin area.

VA Medical Center records from January 1999 indicated that 
the appellant was seen several times and thought to have 
seborrheic dermatitis.  He was prescribed medication to use 
on his face.  He was seen again in May 1999.  He was able to 
clear the condition with prescription shampoo and cream and 
was instructed to use them several times a day and then less 
as the condition came under control.  On examination he had 
hypopigmented patches on the seborrheic areas on his face.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The preponderance of the evidence is against a higher 
evaluation.  Objective evidence of exudation, constant 
itching, extensive lesions, or a competent opinion of marked 
disfigurement has not been presented.  On both examinations 
in 1999, the dermatitis was present only on the appellant's 
face, and according to the May 1999 note, was responding to 
treatment.

The Board has considered the appellant's testimony.  He has 
contended that a higher evaluation was warranted because what 
had started in service as a small dot, was now a rash that at 
times, covered 45 percent of his body.  He denied exudation.  
The veteran is competent to report that the rash involves 45 
percent of his body.  However, despite his statements, the 
more objective evidence discloses a rash involving the face, 
rather than 45 percent of his body.  We conclude that the 
objective medical evidence is more probative of the extent of 
the disability than the veteran's own lay observations.  The 
Board Member also notes that the veteran was provided an 
opportunity to submit additional evidence and with the 
assistance of the representative evidence was submitted.  
However, that evidence clearly established that the 
involvement was limited to the face.  Therefore, the 
objective evidence submitted by him is consistent with the 
other objective evidence of record.  The only conflict is 
between the objective evidence and the veteran's subjective 
statements.  We conclude that the objective medical evidence 
is more probative of the degree of the veteran's impairment.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

New and Material Evidence

This appeal stems from a June 1998 rating decision that found 
new and material evidence had not been submitted to reopen 
the claim for service connection for syringomyelia, with 
syrinx in the cervical spinal canal, status post T-2 
laminectomy and shunt placement.

Service connection for syringomyelia, with syrinx in the 
cervical spinal canal, status post T-2 laminectomy and shunt 
placement was denied in a November 1996 rating decision.  The 
veteran was notified and did not appeal. 

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103.  The 
November 1996 rating decision is final. 

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a finally disallowed claim, the Board must determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000).  New and material evidence 
means evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  

The evidence before the RO at the time the November 1996 
rating decision that denied service connection for 
syringomyelia, with syrinx in the cervical spinal canal, 
status post T-2 laminectomy and shunt placement is summarized 
as follows:

Service medical records included an undated enlistment 
examination wherein the appellant's spine was normal and he 
reported no recurrent back pain.  There were no diagnoses 
made referable to the cervical or thoracic spine in service.  
(Lumbosacral strain is service connected.)

A January 1970 VA orthopedic examination report was of record 
that did not diagnose syringomyelia, with syrinx in the 
cervical spinal canal.

A private medical report dated in September 1995 that 
documented that the appellant was injured at work in March 
1995 and that during the medical work-up, a syrinx involving 
C-5 through about T-6 was identified.  This was a pre-
existing problem that may have been set off by the work-
related injury.

A VA Medical Center discharge summary record indicated that a 
T-2 laminectomy with a syringosubarachnoid shunt placement 
was performed in September 1996.

A VA examination report dated in October 1996 reported the 
appellant's current symptomatology and referenced his prior 
surgery for congenital syrinx that had affected his neck and 
left upper extremity.  The report indicated that the 
appellant's left lower extremity symptoms were related to the 
cervical problem and not to his lumbosacral problem.

The evidence associated with the claims folder in relation to 
the claim for service connection since the November 1996 
rating decision consisted of the following:

VA Medical Center records were submitted that documented the 
inpatient admission, evaluation and treatment for 
syringomyelia in September 1996.

A statement from a VA Medical Center treating physician dated 
in September 1997 was submitted.  The doctor stated that the 
appellant had a thoracic laminectomy and shunt placement for 
a congenital syringomyelia of the cervical and thoracic 
spinal cord in September 1996.  The doctor discussed the 
appellant's current symptoms, other unrelated 
injuries/diagnoses and commented on the appellant's 
employability.

VA Medical Center treatment records reflected that in 
September 1999 the appellant complained of progressive left 
hemiparesis.  Magnetic resonance imaging revealed tethering 
at post T-12, cervicothoracic syrinx.  In January 2000 
records, there had been no significant change since his prior 
motor examination. 

The appellant submitted testimony in support of his petition 
in February 2000.  He testified that he had back pain in 
service.  He applied for a medical discharge due to back pain 
but was turned down.  During training his back was sore.  He 
was treated for it and put on light duty.  They did not use 
or have the elaborate equipment to diagnose his condition 
then.  He denied having an entrance examination and no 
mention was ever made of a back problem.  He had a neck 
injury in high school but did not think there was anything 
wrong with his back when he entered service.  To his 
knowledge, no medical examiner has ever attributed this to 
service.  The appellant's representative indicated that his 
research on the condition showed that it was a chronic, 
progressive disease of the spinal cord that usually began at 
the age of 30, and was more common among males.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  Service connection for syringomyelia, with 
syrinx in the cervical spinal canal, status post T-2 
laminectomy and shunt placement was denied in November 1996.  
Although competent evidence of a post service diagnosis 
(syringomyelia, with syrinx in the cervical spinal canal, 
status post T-2 laminectomy and shunt placement) had been 
presented, syringomyelia was not identified in service and no 
competent evidence had been submitted that linked the post-
service diagnosis to service.  It was established by the 
October 1996 VA examiner that the condition was congenital.

The evidence submitted since the prior final denial is not 
new and material.  At the time of the prior denial, there was 
evidence of a post service diagnosis.  The additional VA 
Medical Center records are cumulative of the previously 
established post-service disability of syringomyelia since 
the existence of the disorder had already been established.  
Sagainza v. Derwinski, 1 Vet. App. 575, 579 (1991).  The 
September 1997 statement by the treating physician is not new 
and material since the congenital nature of the condition was 
previously established.  That which confirms a previously 
known fact at the time of the prior decision is cumulative 
and therefore, not new and material.  See Sagainza v. 
Derwinski, 1 Vet. App. 575 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991). 

The appellant's testimony and the contentions put forth by 
his representative are not new and material evidence.  Lay 
testimony is competent only when it regards the observable 
features or symptoms of injury or illness, but may not be 
relied upon to link a current disability to service.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant 
lacks the medical training and expertise to link post-service 
syringomyelia to service or inservice symptomatology not 
diagnosed as such.  Evidence that lacks competence is by its 
very nature, not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Hickson v. West, 11 
Vet. App. 374(1998).

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for syringomyelia, 
with syrinx in the cervical spinal canal, status post T-2 
laminectomy and shunt placement is denied.  


ORDER

An increased rating for dermatitis is denied.  The petition 
to reopen the claim for service connection for syringomyelia, 
with syrinx in the cervical spinal canal, status post T-2 
laminectomy and shunt placement is denied.


REMAND

Increased Rating Lumbosacral Strain:

In the June 1998 rating decision on appeal, the RO confirmed 
and continued the assigned 10 percent evaluation on the basis 
that the evidence obtained was silent for any treatment or 
complaints referable to the low back.  During his testimony 
before the Board in February 2000, the appellant testified 
that he had pain in his lower back that prevented any bending 
from the waist.  No VA examination was obtained as part of 
this appeal, and it is necessary to determine whether the 
appellant has any functional impairment that would warrant an 
increased evaluation.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should schedule the appellant 
for a VA examination that addresses the 
disability due to the lumbosacral strain.  
The examiner should separate, as clearly 
as medically possible, the manifestations 
arising out of service connected 
lumbosacral strain from non-service 
connected syringomyelia.  The examiner 
must measure the limitation of function 
of the lumbosacral spine imposed by pain, 
weakness, excess fatigability, or 
incoordination on the affected areas.  

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

